DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2 November 2020 has been considered by the Examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 19 August 2021 is acknowledged.  The traversal is on the ground(s) that: 1) under 37 C.F.R. §1.475 National Stage applications containing claims to different categories of invention are considered to have unity of invention if the claims are drawn to a combination of categories including a product, a process specially adapted for the manufacture of the product and a use of the product and 2) there is a special technical feature shared between the indicated groups of inventions.  This is not found persuasive for the following reasons.
Regarding the first grounds of traverse it is noted that 37 C.F.R. §1.475, “unity of invention before the international searching authority, the international preliminary examining authority and during the national stage” states the following:
“PCT Rule 13.2 as it was modified effective July 1, 1992, no longer specifies the combinations of categories of invention which are considered to have unity of invention. Those categories, which now appear as a part of Chapter 10 of the International Search and Preliminary Examination Guidelines, may be obtained from the Patent Examiner’s Toolkit link or from WIPO’s website (www.wipo.int/pct/en/texts/gdlines.htm). The categories of invention in former PCT Rule 13.2 have been replaced with a statement describing the method for determining whether the requirement of unity of invention is satisfied. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art.  The determination is made based on the contents of the claims as interpreted in light of the description and drawings. Chapter 10 of the International Search and Preliminary Examination Guidelines also contains examples concerning unity of invention." (MPEP 1850 I – Requirement for “Unity of Invention”, MPEP Appendix T – Patent Cooperation Treaty Rule 13.1 and 13.2, emphasis added). Thus, as modified in 1992, Rule 13.2 requires that a special technical feature be shared between the different groups of invention in order for the unity of invention requirement be met.
Regarding the second grounds of traverse, as is described below, the multilayer film of claim 1 (which Applicant asserts corresponds to the special technical feature shared between the indicated groups of inventions) is taught by Robert in view of Kishine and Engelaere in view of Kishine. As such, the technical feature that is shared between the groups of inventions does not provide a contribution over the prior art and there is no unity of invention between the groups. Therefore, the requirement is still 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al., US 2015/0336362 (“Robert”) in view of Kishine, US 2001/0014384 (“Kishine”).
Regarding claims 1-4 and 8, Robert discloses a multilayer packaging film comprising a layer D and an outer layer E which are bonded to a pressure sensitive adhesive (PSA) layer A [abstract, 0001, 0030-0035, 0127]. The PSA layer A of the film of Robert has a thickness of 7 to 50 µm [0024] which reads on the thickness of the adhesive layer A recited in claim 1 and renders obvious the thickness range recited in claim 8. The PSA layer A of the film of Robert is formed from a PSA composition having a MFI at 190 °C and 2.16 kg of from 2 to 100 g/10mins [0080] which reads on the MFI limitation recited in claim 1. The layer E is cleavable layer which may be formed from a polyethylene resin [00101, 0106, 0107] which reads on the claimed B. Layer D reads on claimed layer C.  
Robert is silent regarding the polyethylene resin of the cleavable layer E comprising a non-ionic surfactant.  
Kishine discloses a multilayer packaging film comprising an outer layer formed from a polyolefin-based resin composition [abstract, 0009-0024, 0051-0069].  The polyolefin-based resin composition comprises from 0.5 to 10wt% of an anti-fogging agent which may be, inter alia, sorbitan monostearate or sorbitan monooleate [0019, 0061].
Robert and Kishine are both directed towards multilayer packaging films comprising an outer layer formed from a polyolefin-based material. It would have been obvious to one of ordinary skill in the art at the time the instant application was 
Regarding claim 5, since the Robert does not teach or suggest that the cleavable layer E of the disclosed film is required to comprise any additional components and since Kishine teaches an amount of sorbitan monostearate ranging from 0.5 to 10wt%, modified Robert reasonably teaches a cleavable layer E comprising from 90 to 99.5 wt% of polyethylene which meets the limitations of claim 5.
Regarding claim 6, the cleavable layer E of the film of modified Robert which corresponds to the claimed layer B would have comprised sorbitan monostearate and a polyethylene resin which corresponds to the claimed composition t.  
Regarding claim 7, Roberts teaches that PSA layer A is formed from a composition comprising about 40 to 70 wt% of a composition a1 and 30 to about 60 wt% of a tackifiying resin [claim 1].  The composition a1 comprises 30 to 90 wt% of a diblock copolymer which may be, inter alia, SIB and 10 to 70 wt% of a triblock copolymer which may be, inter alia, SEBS [claim 1].
Regarding claim 9,
Regarding claim 13, Robert teaches forming a reclosable package from the film [claim 15].

Claims 1-6, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Engelaere, US 6,511,723 (“Engelaere”) in view of Kishine.
Regarding claims 1-4 and 8, Engelaere discloses a multilayer packaging film comprising a complexable layer (2) and welding (i.e. heat-sealable) layer (4) which are linked to one another via a central PSA layer (4) (abstract, col. 1 line 55-col. 2 line 35, col. 3 lines 10-17, Fig. 1).  The complexable layer, PSA layer, and welding layer correspond to the claimed complexable layer (C), adhesive layer (A), and hot-sealable and splittable layer (B), respectively.  
Engelaere teaches an embodiment in which the composition of the central PSA layer has a melt index (i.e. melt flow index or MFI) at 190 °C/2.16kg of 5.3 g/10mins (col. 6 lines 33-34) which meets the requirements of the claimed adhesive layer.  Additionally, Engelaere teaches that the film may have a total thickness of between 20 and 200 µm and that the central PSA layer may comprise 30% or more of the thickness of the film (col. 3 line 63-col. 4 line 4).  As such, the central PSA layer of the disclosed film may have a thickness of 6 µm or greater which encompasses, and therefore renders obvious, the adhesive layer thickness range recited in claims 1 and 8 (see MPEP 2144.05). 
Regarding the welding layer, Engelaere teaches that the layer is generally a polyolefin which reads on the thermoplastic material P recited in claim 1. Since essentially any film layer is capable of being split, the welding layer of the film disclosed by Engelaere is reasonably interpreted as being a splittable layer as claimed
Engelaere is silent regarding the polyolefin of the welding layer comprising a non-ionic surfactant.  
Kishine discloses a multilayer packaging film comprising an outer layer formed from a polyolefin-based resin composition [abstract, 0009-0024, 0051-0069].  The polyolefin-based resin composition comprises from 0.5 to 10wt% of an anti-fogging agent which may be, inter alia, sorbitan monostearate or sorbitan monooleate [0019, 0061].
Engelaere and Kishine are both directed towards multilayer packaging films comprising an outer layer formed from a polyolefin-based material. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Engelaere by incorporating from 0.5 to 10wt% of sorbitan monostearate into the composition of the welding layer with the expectation of providing the film and packaging made therefrom with an anti-fogging character.  The sorbitan monostearate in the composition of the welding layer of the film of modified Engelaere would have reads on the non-ionic surfactant T recited in claims 1-4.  The range of amounts of sorbitan monostearate in the welding layer would have overlapped, and therefore rendered obvious, the range of amounts recited in claim 1.
Regarding claim 5,
Regarding claim 6, the welding layer of the film of modified Engelaere which corresponds to the claimed layer B would have comprised sorbitan monostearate and a polyethylene resin which corresponds to the claimed composition t.  
Regarding claim 9, Engelaere teaches incorporating binding layers (i.e. tie layers) between the adhesive layer and the complexable layer and/or welding layer (col. 7 lines 1-5).
Regarding claim 13, Engelaere teaches forming resealable (i.e. reclosable) packaging from the film (abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Engelaere in view of Kishine as applied to claim 1 above, and further in view of Robert et al., US 2013/0233911 (“Robert”).
Regarding claim 7, as is described above, Engelaere as modified with Kishine teaches a film which meets all the limitations of claim 1.  Modified Engelaere is silent regarding the central PSA layer being formed from a composition comprising styrene block copolymers.
Robert discloses a PSA composition which is useful in making resealable packaging [abstract, 0001, 0015]. The PSA composition makes for packaging having a reduced force of first opening while maintaining the same level of quality of the subsequent resealing [0015-0019]. The PSA composition has an MFI of from 0.01 to 100 g/10mins and comprises from 40 to 70wt% of a mixture of styrene block copolymers and from 30 to 60 wt% of one or more tackifying resins [0021-0025]. The mixture of styrene block copolymer comprises from 60 to 90 wt% of a diblock copolymer of styrene/isoprene (SI) 
Modified Engelaere and Robert are both directed towards resealable packaging comprising a pressure sensitive adhesive.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the central PSA layer of the film of modified Engelaere from the PSA composition taught by Robert with the expectation of forming a film having a reduced force of first opening while maintaining the same level of quality of the subsequent resealing. The composition of the central PSA layer would rendered obvious the claimed adhesive layer A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782